FILE COPY




                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00161-CR
                              NO. 02-15-00162-CR


TONI JOE WHITEHEAD                                                  APPELLANT

                                         V.

THE STATE OF TEXAS                                                        STATE


                                    ------------

           FROM THE 43RD DISTRICT COURT OF PARKER COUNTY
                 TRIAL COURT NO. CR14-0702, CR14-0892

                                    ------------

                                    ORDER

                                    ------------

       We have considered the “State’s First Motion for Extension of Time for

Filing State’s Brief.”

       The motion is GRANTED. The State’s brief is ordered due Wednesday,

January 06, 2016.

       The clerk of this court is directed to transmit a copy of this order to the

attorneys of record.

       DATED December 10, 2015.

                                                   PER CURIAM